Title: To Thomas Jefferson from Albert Gallatin, 27 June 1804
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            June 27th 1804
          
          I enclose the copies of some resumés respecting the population, exports (of articles of domestic growth) and navigation of the United States which I prepared for and sent to Baron Humboldt. I supplied him also with several printed documents on revenue, expences &a. with manuscript notes. The summary of exports is better arranged than the usual reports to Congress—
          Respectfully Your obedt. Servt.
          
            Albert Gallatin
          
        